Citation Nr: 1003538	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946.  
This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
hearing loss and tinnitus was last denied in a January 1994 
rating decision, and no appeal was initiated from that rating 
decision.

2.  Evidence associated with the claims file since the final 
January 1994 rating decision does not raise a reasonable 
possibility of substantiating the issue of entitlement to 
service connection for bilateral hearing loss.

3.  Evidence associated with the claims file since the final 
January 1994 rating decision does not raise a reasonable 
possibility of substantiating the issue of entitlement to 
service connection for tinnitus.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the Veteran's 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the RO's March 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The VA has also provided the Veteran with a VA examination to 
determine the etiology of any hearing loss and tinnitus 
found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
This medical examination was based upon a complete review of 
the Veteran's claims file, and the VA examiner provided a 
written rationale for the conclusion reached.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).


Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A finally decided claim may be reopened if the claimant 
presents new and material evidence with respect to a claim 
which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

An August 1993 rating decision denied the Veteran's original 
claim for service connection for bilateral hearing loss and 
tinnitus on the basis that no hearing loss or tinnitus was 
shown during service or within one year following separation 
from service.  A January 1994 rating decision denied 
reopening the service connection claim after finding that no 
new and material evidence had been submitted.  The January 
1994 rating decision was not appealed and that decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The 
relevant evidence of record at the time of the January 1994 
rating decision consisted of the Veteran's service treatment 
records and outpatient treatment reports dated from September 
1992 through August 1993.

In March 2007, a claim to reopen the issues of service 
connection for bilateral hearing loss and tinnitus was 
received.  Evidence of record received since the January 1994 
rating decision includes VA outpatient treatment records 
dated from December 2000 to March 2003, an August 2007 VA 
audiology examination report with a May 2008 addendum to the 
August 2007 VA medical opinion, and the Veteran's statements 
submitted in September 2007 and June 2008.

Bilateral Hearing Loss

The RO denied the Veteran's claim for service connection for 
bilateral hearing loss in January 1994, and at that time, 
there was no medical evidence of record that the Veteran's 
bilateral hearing loss was related to his military service.  
This continues to be the case.  The VA outpatient treatment 
records reveal complaints of and treatment for the Veteran's 
current hearing loss.  While the VA outpatient treatment 
noted that the Veteran's bilateral hearing loss was "likely 
due to [military] noise exposure," no reasons were given for 
this opinion.  There is no indication that this opinion was 
formed on a basis separate from the Veteran's recitation of 
his medical and service history.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993).  There is no evidence that the VA examiner 
reviewed the Veteran's service treatment records or other 
relevant documents, which would have enabled the examiner to 
form an opinion as to service connection based on independent 
grounds.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
The Veteran's recitation of his medical and service history 
have already been considered by VA.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Accordingly, this evidence does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for bilateral hearing loss.

Additionally, the August 2007 VA audiology examination and a 
May 2008 addendum to the opinion concluded that it was "less 
likely than not" that the Veteran's hearing loss is service-
related.  Based on a review of the Veteran's claims file, the 
August 2007 VA examiner noted that the Veteran's hearing loss 
was too severe to have been caused by the military service 
without a complaint.  The examiner stated that the Veteran's 
separation examination contained no significant documentation 
that reflected concerns regarding his hearing at the time of 
discharge.  The Veteran reported that he had hearing loss for 
a long time and it progressed slowly.  The examiner opined 
that progressive hearing loss would not happen from exposure 
to a single cannon firing, therefore any increased loss of 
hearing after discharge is more likely due to other factors, 
such as civilian noise exposure.  In the May 2008 addendum, 
the examiner explained that exposure to noise from either a 
single cannon firing or multiple firings would have caused 
instant damage to the hearing loss or not.  Therefore, even 
if military noise exposure to multiple cannon firings is 
conceded, it would not change the underlying basis for and 
the result of the August 2007 opinion.  Because it is a 
negative nexus opinion, it does not raise a reasonable 
possibility of substantiating the Veteran's claim.

Finally, the Veteran's statements regarding the onset of his 
hearing loss are not new as the same contention was 
considered in the January 1994 rating decision denying his 
claim.  As the Veteran is not a medical professional, he 
cannot opine as to the etiology of his hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


In summary, although some of the evidence received since 
January 1994 rating decision is "new" in that it had not 
been previously considered by VA, the evidence is not 
material as it does not raise the reasonable possibility of 
substantiating the Veteran's claim for service connection.  
Accordingly, the issue of entitlement to service connection 
for bilateral hearing loss is not reopened.

As new and material evidence to reopen the Veteran's finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Tinnitus

The RO denied the Veteran's claim for service connection for 
tinnitus in January 1994, and at that time, there was no 
objective evidence that the Veteran's tinnitus had existed 
continuously from his military service through the current 
time, or that it was related to his military service.  This 
continues to be the case.  The VA outpatient treatment 
records reveal complaints of and treatment for the Veteran's 
current tinnitus.  This evidence is cumulative of evidence 
previously considered and therefore is not new and material.  
38 C.F.R. § 3.156(a).

In the August 2007 VA examination report, the Veteran stated 
that his tinnitus began while in the military.  However, the 
examiner opined that it was not related to service and that 
his history of many years of civilian noise was a more likely 
contributing factor.  In the May 2008 addendum, the examiner 
noted that such conclusion was based on the fact that there 
was no documentation regarding tinnitus in the Veteran's 
records.  The examiner concluded that the etiology of the 
Veteran's tinnitus could not be identified without resorting 
to pure speculation.  Because it is a negative nexus opinion, 
it does not raise a reasonable possibility of substantiating 
the Veteran's claim.

The Veteran's statements regarding the onset of his tinnitus 
are not new and material as the same contention was 
considered in the January 1994 rating decision denying his 
claim.  While the Veteran's reports of his symptomatology are 
considered competent evidence, especially with respect to 
tinnitus, he is not a medical professional and cannot opine 
as to the etiology of his claimed disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); but see Espiritu, 2 Vet. 
App.at 494-95.

Accordingly, the evidence received since January 1994 rating 
decision is not new and material as it does not raise the 
reasonable possibility of substantiating the Veteran's claim 
for service connection.  As such, the issue of entitlement to 
service connection for tinnitus is not reopened.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
appeal to reopen the Veteran's claim for entitlement to 
service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


